Citation Nr: 1114123	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for degenerative joint disease of the left knee.

Entitlement to service connection for degenerative joint disease of the right knee as secondary to the claimed left knee condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to December 1959. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office.  The Veteran's claims file was subsequently transferred to the New York, New York VA Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2006, the Veteran filed a claim for service connection for left knee degenerative joint disease as well as a claim for service connection for degenerative joint disease of the right knee as secondary to the claimed left knee disorder.  The Veteran contends that he sustained injuries to both knees during his active duty service on three separate occasions during Airborne School at Fort Campbell, Kentucky, but he could not recall the exact dates of these occurrences.  The Veteran further asserted that he practiced doing a lot of parachute landing falls (PLFs), which also contributed to his current left and right knee disorders.  The Veteran also stated that both of his knees have progressively gotten worse over the course of the past 25 years and that he has received medical treatment for the past 15 years, including arthroscopic surgery on the Veteran's left knee in 1999.

In his April 2009 VA Form 9, the Veteran further stated that during Airborne School he was required to run five miles per day and made 15 full gear parachute jumps.  The Veteran stated that none of his jumps were easy because the type of parachute used was very difficult to control and as a result, he would get "knocked around pretty good."  The Veteran contends that both of his knees were repeatedly aggravated from this jumping activity.

The Veteran's DD 214 Form shows that he served on active duty in the United States Army from April 1958 to December 1959 in Company D, 1st Airborne Battle Group, 501st Infantry and was stationed at Fort Campbell, Kentucky.  The Veteran's military occupational specialty (MOS) was Light Weapons Infantryman and he received a Parachutist Badge.

By letter dated March 2006, the Veteran was informed by the National Personnel Records Center (NPRC) that all of his service treatment records were not in their files and that the records were most likely in the area that suffered the most damage as a result of a fire that occurred at the NPRC in 1973.  The NPRC provided the Veteran with one service treatment record, a Sick Report indicating that the Veteran had been treated for an upper respiratory infection at the U.S. Army Hospital at Fort Campbell from September 1958 to October 1958.  The NPRC also provided the Veteran with Morning Reports from September 1958 to October 1958 and October 1959 to December 1959.  The NPRC mentioned that the Morning Reports are helpful because they record whether the individual was treated and returned to quarters or hospitalized; however, usually these records only show the individual's admission and disposition to the hospital.

In March 2008, the Veteran received a letter from VA informing him that his service treatment records were fire-related and to make a last attempt to obtain any service treatment records the Veteran may have had in his possession.  An August 2008 Memorandum on the Formal Finding on the Unavailability of Service Records is included in the claims file and states that efforts to obtain all of the Veteran's service treatment records from all potential sources were unsuccessful. 

The Board notes that in cases where a claimant's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case, including the obligation to search alternate sources.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The RO is directed to Washington v. Nicholson, 19 Vet. App. 362 (2005) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where specific records are missing.  The RO's attention is also called to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where service records are missing.  It is incumbent upon VA to afford the Veteran's claim this consideration due to the unavailability of his complete service treatment records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  See VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005).  In this regard, the RO should provide the Veteran appropriate notice and attempt to reconstruct the service treatment records through alternative means, if necessary.

Furthermore, VA's duty to assist includes a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Additionally, where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as non-evidence" that has no probative value.  Perman v. Brown, 5 Vet. App. 237, 241 (1993), overruled on other grounds by Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has clarified that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

To this end, the Veteran was given a VA medical examination in conjunction with his claims in October 2007.  During the exam, the Veteran attributed his pain in both knees from the jumping and practice parachute falls he made during active duty service.  The Veteran reported he made "hundreds" of practice parachute falls over a three-week period.  The Veteran also reported that he went through jump school twice due to contracting pneumonia and was in jump school for five weeks.  The Veteran described "hard landings" and recalled being dragged on two occasions during jump school.  The Veteran stated he was hospitalized at Fort Campbell and rested for a day or two.  The Veteran also stated that following these incidents, he was placed on light duty for approximately one week.  The Veteran recalled making 15 to 16 actual parachute jumps.  The Veteran stated that he became an electrician following his active duty service and served in that position for 30 years eventually retiring in 1995.  The Veteran remarked that his duties as an electrician included climbing ladders, kneeling as well as going up and down stairs at construction sites.

Based on the foregoing history and after a physical examination, the Veteran was diagnosed by the VA examiner with advanced degenerative joint disease in both knees; however, the VA examiner commented that because all of the Veteran's service treatment records were absent from his claims file, he was unable to determine the cause of the Veteran's left and right knee disorders without resorting to mere speculation and thus did not issue an opinion addressing etiology.

The Court has clarified that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The October 2007 VA examiner indicated he could not resolve whether the Veteran's right knee and left knee disorders were related to or caused by parachuting in service without resort to mere speculation because the Veteran's claims file failed to contain any documentation of knee injuries during active duty service.  The VA examiner apparently did not take into account the Veteran's lay statements and contentions of his injuries in service, the Veteran's DD 214 Form, the Fort Campbell Morning Reports and Sick Report and the private medical records generated subsequent to his active duty service, relying merely on the lack of documentation.  The Board notes, with the exception of one document, it appears all of the Veteran's service treatment records are missing from his period of active duty service and so therefore there simply could not be any documentation of injuries or treatment during that period of time.  Based on a lack of consideration of the Veteran's DD 214 Form, his lay statements and contentions of injuries in service, the Morning Reports and Sick Report in addition to his private medical records subsequent to service, the Board finds that all of the relevant and available evidence was not considered, thereby rendering the October 2007 VA examiner's opinion inadequate for resolving the matter of etiology in this case.

Given the above finding by the Board that the October 2007 VA examiner's opinion is inadequate, another examination of the Veteran is in order.  The Veteran's entire claims file should be reviewed and a medical opinion must be issued addressing the etiology of the Veteran's left and right knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified in accordance with the provisions of 38 U.S.C.A. §5103A(b) and 38 C.F.R. §3.159(e) and informed that given the possible unavailability of his complete service treatment records, he may submit alternative records to substantiate his claim in accordance with the Washington, Dixon, Daye cases and appropriate administrative provisions.

2.  After the above action has been accomplished, schedule the Veteran for a VA examination to evaluate the Veteran's left and right knee disorders.  Send the Veteran's claims file, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including but not limited to, the Veteran's statements, lay evidence, Morning Reports, Sick Report and private medical records.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide a thorough examination report of the Veteran's current diagnoses and severity of his left and right knee disorders.  The examiner should also comment as to what extent, if any, the Veteran's post-service occupation as an electrician contributed to the current diagnoses of his left and right knee disorders. 

The examiner should then provide an opinion addressing the following questions:  Accepting as true that the symptomatology of bilateral knee pain (from the repeated impact and injury to the left and right knees due to over 100 parachute jumps) occurred in service as reported by the Veteran, and assuming that this same symptomatology of his left and right knees continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the diagnoses corresponding to the Veteran's left and right knees are related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that the diagnoses corresponding to the Veteran's left and right knees were caused by his military service in any way, including as due to his parachute jumps?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3. Once the above actions have been completed, readjudicate the claims.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2010).


